Name: Council Regulation (EC, Euratom) NoÃ 257/2005 of 4 February 2005 laying down the weightings applicable from 1 July 2004 to the remuneration of officials, contract staff and temporary staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  executive power and public service;  cooperation policy;  personnel management and staff remuneration
 Date Published: nan

 17.2.2005 EN Official Journal of the European Union L 46/1 COUNCIL REGULATION (EC, EURATOM) No 257/2005 of 4 February 2005 laying down the weightings applicable from 1 July 2004 to the remuneration of officials, contract staff and temporary staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first subparagraph of Article 13 of Annex X thereto, Having regard to the 2003 Act of Accession, and in particular Article 33(4) thereof, Having regard to the proposal from the Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in third countries and to determine accordingly the weightings applicable from 1 July 2004 to remuneration payable in the currency of the country of employment to officials, contract staff and temporary staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after 1 May 2004. (2) The weightings in respect of which payment has been made on the basis of Regulation (EC, Euratom) No 1785/2004 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period between 1 July 2004 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the date of entry into force of this Regulation and for its effects to be spread over a period of no more than 12 months as from that date, as is the case with the weightings applicable within the Community to remuneration and pensions of officials and other servants of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2004, the weightings applicable to the remuneration of officials, contract staff and temporary staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession, payable in the currency of the country of employment, shall be as shown in the Annex hereto. The exchange rates used to calculate this remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and shall correspond to the date referred to in the preceding subparagraph. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of the weightings shown in the Annex for the period between 1 July 2004 and the date of entry into force of this Regulation. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2005. For the Council The President J. ASSELBORN (1) OJ L 56, 4.3.1968, p. 1. Staff Regulations and conditions of employment as last amended by Regulation (EC, Euratom) No 857/2004 (OJ L 161, 30.4.2004, p. 11). (2) OJ L 317, 16.10.2004, p. 1. ANNEX Place of employment Weightings July 2004 Afghanistan (1) 0,0 Albania 87,7 Algeria 83,4 Angola 111,4 Argentina 58,0 Armenia (1) 0,0 Australia 93,7 Bangladesh 53,0 Barbados 111,9 Benin 87,0 Bolivia 48,2 Bosnia and Herzegovina 72,2 Botswana 68,7 Brazil 55,1 Bulgaria 74,0 Burkina Faso 82,0 Burundi (1) 0,0 Cambodia 64,3 Cameroon 97,9 Canada 75,9 Cape Verde 74,0 Central African Republic 109,3 Chad 114,2 Chile 69,5 China 74,5 Colombia 57,5 Congo 128,5 Costa Rica 68,7 CÃ ´te dIvoire 108,1 Croatia 99,0 Cuba 88,5 Cyprus 100,1 Czech Republic 80,9 Democratic Republic of Congo 137,5 Djibouti 94,5 Dominican Republic 48,5 Ecuador 68,1 Egypt 45,6 El Salvador (1) 0,0 Eritrea 39,0 Estonia 75,2 Ethiopia 68,1 Fiji 70,3 Former Yugoslav Republic of Macedonia 73,5 Gabon 112,8 Gambia 36,8 Georgia 88,2 Ghana 67,2 Guatemala 71,6 Guinea 76,6 Guinea-Bissau 137,0 Guyana 57,3 Haiti 101,4 Honduras (1) 0,0 Hong Kong 84,2 Hungary 74,4 India 47,6 Indonesia 74,7 Israel 88,5 Jamaica 82,7 Japan (Naka) 125,6 Japan (Tokyo) 133,9 Jordan 73,2 Kazakhstan 96,1 Kenya 72,5 Kyrgyzstan (1) 0,0 Laos 67,4 Latvia 72,4 Lebanon 88,9 Lesotho 72,6 Liberia (1) 0,0 Lithuania 73,7 Madagascar 56,8 Malawi 72,4 Malaysia 71,4 Mali 89,0 Malta 97,5 Mauritania 58,2 Mauritius 73,2 Mexico 71,1 Morocco 82,7 Mozambique 75,5 Namibia 83,4 Nepal 65,3 New Caledonia 119,8 New Zealand (1) 0,0 Nicaragua 64,7 Niger 87,6 Nigeria 69,0 Norway 125,1 Pakistan 50,1 Papua New Guinea 76,5 Paraguay 62,8 Peru 78,8 Philippines 47,2 Poland 69,2 Romania 49,8 Russia 102,5 Rwanda 77,6 Saudi Arabia 86,0 Senegal 78,7 Serbia and Montenegro 61,8 Sierra Leone 70,4 Singapore 93,6 Slovakia 84,9 Slovenia 82,3 Solomon Islands 80,8 Somalia (1) 0,0 South Africa 69,2 South Korea 90,2 Sri Lanka 53,6 Sudan 38,6 Suriname 53,1 Swaziland 70,0 Switzerland 117,3 Syria 64,3 Taiwan 86,1 Tajikistan (1) 0,0 Tanzania 57,9 Thailand 57,9 Togo 96,9 Trinidad and Tobago 69,3 Tunisia 73,8 Turkey 78,5 Uganda 71,9 Ukraine 92,0 United States (New York) 103,5 United States (Washington) 99,5 Uruguay 58,5 Vanuatu 114,7 Venezuela 63,1 Vietnam 51,0 West Bank/Gaza Strip 86,0 Yemen (1) 0,0 Zambia 47,1 Zimbabwe 51,9 (1) Not available.